Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This final Office action is in response to applicant’s communication received on June 28, 2022, wherein claims 1-9 and 11-20  are currently pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-9, 11-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining/receiving information/data, data analysis and manipulation to determine more data (risk analysis and using mathematical concepts for the manipulation and analysis), and providing/displaying this determined information/data.  Although the claim describes a network (sensors to get information and a server), the network with its general-purpose/generic computing components are only stated in an “apply it” fashion and are post-solution/extra-solution activities.  Most of the newly added limitations and the claimed concept are towards using collected abstract information to calculate risk. This is organizing human activities (as humans risks to humans and what they are doing is looked into – and humans themselves are naturally determining risks based on their environment so that human can take actions) and using mathematical concepts (using the collected information to make calculations using mathematical models/equations/etc.,) to come up with numerical results for risk analysis (which includes comparing information and numerical decision making).  The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).
The limitations of the independent claims 1 and 12, under the broadest reasonable interpretation, covers methods of organizing human activity (fundamental economic principle/practice of risk analysis and risk mitigation) and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, various “devices,” “sensors,” “units (software or hardware),” “systems,” “network,” “processors,” “calculators (for doing mathematics),” “graphical user interfaces (GUIs)” “storage medium/media,” etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under both mathematical concepts grouping and organizing human activities grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“devices,” “sensors,” “units (software or hardware),” “systems,” “network,” “processors,” “calculators (for doing mathematics),” “graphical user interfaces (GUIs)” “storage medium/media,” etc.,) which are recited at a high level of generality, i.e., as generic “devices,” “sensors,” “units (software or hardware),” “systems,” “network,” “processors,” “calculators (for doing mathematics),” “graphical user interfaces (GUIs)” “storage medium/media,” etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “devices,” “sensors,” “units (software or hardware),” “systems,” “network,” “processors,” “calculators (for doing mathematics),” “graphical user interfaces (GUIs)” “storage medium/media,” etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use devices, computers, and a familiar network etc., as a tool(s) to perform abstract processes (organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard “devices,” “sensors,” “units (software or hardware),” “systems,” “networks,” “processors,” “calculators (for doing mathematics),” “graphical user interfaces (GUIs)” “storage medium/media,” etc., to carry out those functions does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic “devices,” “sensors,” “units (software or hardware),” “systems,” “network,” “processors,” “calculators (for doing mathematics),” “graphical user interfaces (GUIs)” “storage medium/media,” etc.,  and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0053, 0057-0059, 0066-0068, 0073, 0114-0116 [paragraphs show generic/general-purpose computing components, devices, etc.,], ) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

The dependent claims (except for claims 7 and 18) further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.  The dependent claims further state obtaining/receiving information/data, using the information/data for analysis and manipulation to determine more data (further steps in risk analysis and using mathematical concepts for the manipulation and analysis), and providing/displaying this determined information/data.  The claimed concept is organizing and structuring information to organize human activities . The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data (organizing human activities in the fundamental economic practice of risk management and risk mitigation; and further geared towards mathematical relationships (as discussed in the claims and the specification).
The limitations of (claims 2 and 13) (see the limitations in the filed claims and the art rejection below) [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim is geared towards mathematical concepts; and merely recites post-solution activities; limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts and producing mathematical results using obtained information]; (claims 3 and 14) wherein the environment data includes at least one of time information. illuminance information, sound information, and position information, the body data includes at least one of heart rate information, blood pressure information, and body temperature of the user. and the incident data includes at least one of safety accident information and criminal incident information [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely discusses the various abstract information/data types for analysis and manipulation to determine risk and for risk management and risk mitigation (and the data is to be used in mathematical processes/analysis); and merely recites post-solution activities; limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers organizing human activities in the fundamental economic practice of risk management and risk mitigation; and further geared towards mathematical relationships (as discussed in the claims and the specification]; (claims 4 and 14) wherein the environment data weight and the body data weight are set in proportion to reliability of the wearable device, the reliability of the wearable device is set based on at least one of time information. user position information, and user surrounding-environment information, and the incident data weight is set in inverse proportion to a distance between a user position and an incident occurrence position [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely discusses the various abstract information/data types for analysis and manipulation to determine risk and for risk management and risk mitigation (and the data is to be used in mathematical processes/analysis); and merely recites post-solution activities; limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers organizing human activities in the fundamental economic practice of risk management and risk mitigation; and further geared towards mathematical relationships (as discussed in the claims and the specification]; (claims 5 and 16) wherein the controller is configured to determine that the user is at risk when the body data risk score is equal to or greater than a preset individual threshold risk score [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim is geared towards mathematical concepts; and merely recites post-solution activities; limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts and producing mathematical results using obtained information]; (claims 6 and 17) wherein, when the environment data and body data are not received from the wearable device, the controller determines that the user is at risk [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely discusses the various abstract information/data types for analysis and manipulation to determine risk and for risk management and risk mitigation (and the data is to be used in mathematical processes/analysis); and merely recites post-solution activities; limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers organizing human activities in the fundamental economic practice of risk management and risk mitigation; and further geared towards mathematical relationships (as discussed in the claims and the specification]; (claim 8) wherein the safety management server is implemented using an artificial neural-network algorithm [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim is geared towards mathematical concepts; and merely recites post-solution activities; limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts and producing mathematical results using obtained information]; (claims 9, 10, and 20) (see the limitations in the filed claims and the art rejection below) [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely discusses the various abstract information/data types for analysis and manipulation to determine risk and for risk management and risk mitigation (and the data is to be used in mathematical processes/analysis) (obtaining/receiving information/data, using the information/data for analysis and manipulation to determine more data (further steps in risk analysis and using mathematical concepts for the manipulation and analysis), and providing/displaying this determined information/data); and merely recites post-solution activities; limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers organizing human activities in the fundamental economic practice of risk management and risk mitigation; and further geared towards mathematical relationships (as discussed in the claims and the specification]; (claim 11 and 19) wherein the controller is configured to compare the total risk score with a preset risk level for each risk score so as to determine a risk level of the user's environment, and the server communication unit is configured to transmit the determined risk level of the user's environment to the communication unit of the risk recognition subject [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely discusses the various abstract information/data types for analysis and manipulation to determine risk and for risk management and risk mitigation (and the data is to be used in mathematical processes/analysis) (obtaining/receiving information/data, using the information/data for analysis and manipulation to determine more data (further steps in risk analysis and using mathematical concepts for the manipulation and analysis), and providing/displaying this determined information/data); and merely recites post-solution activities; limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers organizing human activities in the fundamental economic practice of risk management and risk mitigation; and further geared towards mathematical relationships (as discussed in the claims and the specification], under the broadest reasonable interpretation, covers methods of organizing human activity (fundamental economic principle/practice of risk analysis and risk mitigation) and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, various “devices,” “sensors,” “units (software or hardware),” “systems,” “network,” “processors,” “calculators (for doing mathematics),” “graphical user interfaces (GUIs)” “storage medium/media,” etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under both mathematical concepts grouping and organizing human activities grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“devices,” “sensors,” “units (software or hardware),” “systems,” “network,” “processors,” “calculators (for doing mathematics),” “graphical user interfaces (GUIs)” “storage medium/media,” etc.,) which are recited at a high level of generality, i.e., as generic “devices,” “sensors,” “units (software or hardware),” “systems,” “network,” “processors,” “calculators (for doing mathematics),” “graphical user interfaces (GUIs)” “storage medium/media,” etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “devices,” “sensors,” “units (software or hardware),” “systems,” “network,” “processors,” “calculators (for doing mathematics),” “graphical user interfaces (GUIs)” “storage medium/media,” etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use devices, computers, and a familiar network etc., as a tool(s) to perform abstract processes (organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard “devices,” “sensors,” “units (software or hardware),” “systems,” “networks,” “processors,” “calculators (for doing mathematics),” “graphical user interfaces (GUIs)” “storage medium/media,” etc., to carry out those functions does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic “devices,” “sensors,” “units (software or hardware),” “systems,” “network,” “processors,” “calculators (for doing mathematics),” “graphical user interfaces (GUIs)” “storage medium/media,” etc.,  and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0053, 0057-0059, 0066-0068, 0073, and 0114-0116 – these paragraphs show generic/general-purpose computing components, devices, etc.,) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).


  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-9 and 11-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mukherjee et al., (US 2016/0092469) in view of Steinberg (US 2019/0034157).
As per claim 1, Mukherjee discloses a safety management system (¶¶ 0001 [relates to safety using devices], 0014 [devices operate…safety intelligence], 0017) comprising: 
a wearable device including a plurality of sensors configured to measure body data related to a user and related to environment data related to an environment of the user and a device communication unit configured to perform data sending or receiving with a safety management server (¶¶ 0014, 0017-0019 [shows the concept is geared towards managing safety and risk scores of people], 0020-0021 [user…device…wearable computer (device)……wearable wristband……equipped with sensors…networked…collect data (various types of data/information regarding the user, environment, location, GPS, etc.,)…reporting data/information (via data transmission over the network)], 0024 [real-time tracking (transmitting data in real-time)], 0049 [wearable device]; also see figs. 2-4 [shows the network and components], 5-6 [shows the information and the information/data flow in the network], and 8); and the safety management server (figs. 2-4 [shows the network and components and how data/information flows], 5-6, and 8) including: 
a server communication unit configured to 
receive incident data for determining whether the user is at risk, the body data and the environment data (¶¶ 0014 [human user…environmental factors…device…safety intelligence], 0018-0020 [computed from…environmental factors…crime…user profile…calculate…risk…device wearable…biometric sensors]; see also figs. 2-4 [shows the network and components and how data/information flows], 5-6, and 8 – and see the relevant paragraphs of these figures; see ¶¶ 0032 [receive or transmit data/information], 0040-0042), 
a controller configured to: compare each of the body data, the environmental data, and the incident data with preset risk score reference values to generate a comparison result, calculate a body data risk score, an environment data risk score and an incident data risk score according to the comparison result (¶¶ 0014-0021, 0115-0120 [score…threshold…over the threshold…alert…computing…scores…incident…(various crimes – theft, violence, murder, etc.,… (see in relation to 0108-0117 – location of user…zones/etc., (environment data)…incident templates))]; see also figs. 2-4 [shows the network and components and how data/information flows], 5-6 [data acquisition…incident extractor], and 8; 0024, 0044, 0047-0049, 0136-0137, 0146-0147),
 calculate a total risk score of the user based on the body data risk score, the environment data risk score and the incident data risk score, determine that the user is at risk depending on whether the total risk score is equal to or greater than a predetermined threshold risk score (¶¶ 0018-0019 [calculate an overall risk…risk score], 0020-0021 [collected data used to calculate scores to determine risk], 0036 [scores calculated based on risk factors], 0039-0041 [computing risk scores from the collected data and indicating the value of the score…notifying user], 0021-0022 [composite of plurality of factors…(determine danger and total risk)], 0113-0120 [calculates composite score and compares to thresholds to determine risk, 0131-0140]; see also 0014 [factors used to make risk level determination], 0017 [factor used when making determinations], 0017-0021 [data/information collect for risk determination and risk score calculation…weighted factors…scores…risk], 0040-0041 [scores are calculate and then compared to some value to determine whether to alert the user – device determines whether to take an appropriate action based on the score (e.g. display a color on a scale…provide warning)], 0115-0117 [score…threshold…(determine whether to) alert user]; see also 0018-0019 [calculate an overall risk…risk score], 0020-0021 [collected data used to calculate scores to determine risk], 0036 [scores calculated based on risk factors], 0039-0041 [computing risk scores from the collected data and indicating the value of the score…notifying user), and 
control, when the user is at risk, the server communication unit to transmit a dangerous situation message that the user is in a dangerous situation to a communication unit of a risk recognition subject (figs. 2-4 [shows the network and components and how data/information flows], 5-6 [data acquisition…incident extractor], and 8; ¶¶ 0017-0019 [data/information collect for risk determination and risk score calculation], 0021 [weighted factors…scores…risk], 0035, 0044, 0051 [storage], 0054-0055 [storage to store data/information], 0059 [User data engine 226 may collect, store, and/or report user data…stored user inputs], 0145-0146 [safety cloud…include a content database for reputation calculations 860, which may be hosted for example on storage 350, or on a dedicated database server, 0018-0019 [calculate an overall risk…risk score], 0020-0021 [collected data used to calculate scores to determine risk], 0036 [scores calculated based on risk factors], 0039-0041 [computing risk scores from the collected data and indicating the value of the score…notifying user]]).
	Although Mukherjee does indeed discloses risk and safety related information/data communication via a network where data is both received and sent over the network and via devices, Mukherjee does not explicitly use the terms “transmission” and “reception” when discussing communication with the server.
	Analogous art Steinberg (safety management and using wearable devices) discloses transmission and reception of safety management and risk information/data in communication with a server (for example, among many, see ¶¶ 0021-0022 [transmission of data to mobile communication devices], 0024-0027, 0066, 0078-0079 [reception…transmission]; claims 18, 22).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Mukherjee transmission and reception of data/information when devices communicate with servers as taught by analogous art Steinberg in order to wirelessly communicate with the main server for efficient data/information communication and data analysis and provide the results of the analysis to the users efficiently/optimally since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Steinberg (transmission and reception of data/information during communication of wireless devices with server is a well-known and old technological concept) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).


As per claim 12, claim 12 discloses substantially similar limitations as claim 1 above; and therefore claim 12 is rejected under the same rationale and reasoning as presented above for claim 1.

As per claim 2, Mukherjee discloses the safety management system of claim 1, wherein the controller is configured to calculate the total risk score using Equation I below: [Equation 1]

    PNG
    media_image1.png
    31
    278
    media_image1.png
    Greyscale

wherein "De" is the environment data risk score. "Pe" is an environment data weight. "Db" is the body data risk score, "Pb" is a body data weight, "Da" is an incident data risk score, and Pa is an incident data weight ( the following paragraphs show equations (in more detail) that cover the simple equation claimed by the Applicant – see ¶¶ 0119-0132 [mathematical method described in various parts], 0163-0171+ [equations using distance (body data weight based on location), decreasing function of time since the incident (incident data risk), classifying incidents according to severity and subject profile, incident data intensity (weight)], 0172-0173 [body data – e.g. size, height…physiological condition, mood, heart rate, etc.,], 0176-0181).
As per claim 3, Mukherjee discloses the safety management system of claim 2. wherein the environment data includes at least one of time information, illuminance information, sound information, and position information (¶¶ 0017 [zones…time of day…location], 0019 [zone (location…night (shows time and illuminance)…daytime (shows time and illuminance)], 0020-0022 [user’s location based on device locator], 0024 [tracking…location], 0096 (time), 0097 [location]), 
the body data includes at least one of heart rate information, blood pressure information, and body temperature of the user (¶¶ 0039 [sensors for emotions, heart rate, blood pressure…wearable device], 0172-0173 [size, height…physiological condition, mood, heart rate, stress indicator (see 0140 where it is stated that blood pressure sensor may also provide another dimension of stress indicator),  etc.,]), and 
the incident data includes at least one of safety accident information and criminal incident information (¶¶ 0017 [zone where crime is high], 0018-0019 [crime reports…gang information], 0031, 0035-0036, 0036 [safety of location…safety score], 0094-0095, 0099-0100 [crime classifier…assign each incident score]).  
As per claim 4, Mukherjee discloses the safety management system of claim 3. wherein the environment data weight and the body data weight is set in proportion to reliability of the wearable device, the reliability of the wearable device is set based on at least one of time information, user position information, and user surrounding-environment information, and the incident data weight is set in inverse proportion to a distance between a user position and an incident occurrence position (this is the same as saying that the weighting factors for risk/danger increase as the distance between the area of crime/incident/threat/danger/etc., lessen between the user and the location/area/zone/etc.,) (see citations above for claims 1 and 3; see citations above for claim 1 which apply here and also see ¶¶ 0018-0019 [zone and risk based on zone/area], 0021-0025 [location data…location relative to the user (where risk increases when the user gets closer to the zone of crime)], 0035, 0044 [increased risk as approaching closer to hostile zones (inversely proportional)], 0014 [human user…environmental factors…device…safety intelligence], 0018-0020 [computed from…environmental factors…crime…user profile…calculate…risk…device wearable…biometric sensors], ], 0020-0021 [collected data used to calculate scores to determine risk], 0036 [scores calculated based on risk factors], 0039-0041 [computing risk scores from the collected data and indicating the value of the score…notifying user], 0021-0022 [composite of plurality of factors…(determine danger and total risk)], 0113-0120 [calculates composite score and compares to thresholds to determine risk, 0131-0140]; see also 0014 [factors used to make risk level determination], 0017 [factor used when making determinations], 0017-0021 [data/information collect for risk determination and risk score calculation…weighted factors…scores…risk], 0040-0041 [scores are calculate and then compared to some value to determine whether to alert the user – device determines whether to take an appropriate action based on the score (e.g. display a color on a scale…provide warning)], 0115-0117 [score…threshold…(determine whether to) alert user]; see also 0018-0019 [calculate an overall risk…risk score], 0020-0021 [collected data used to calculate scores to determine risk], 0036 [scores calculated based on risk factors]).
As per claim 5, Mukherjee discloses the safety management system claim 1, wherein the controller is configured to determine that the user is at risk when the body data risk score is equal to or greater than a preset individual threshold risk score (¶¶ 0014 [factors used to make risk level determination], 0017 [factor used when making determinations], 0017-0021 [data/information collect for risk determination and risk score calculation…weighted factors…scores…risk], 0040-0041 [scores are calculate and then compared to some value to determine whether to alert the user – device determines whether to take an appropriate action based on the score (e.g. display a color on a scale…provide warning)], 0115-0117 [score…threshold…(determine whether to) alert user]; see also 0018-0019 [calculate an overall risk…risk score], 0020-0021 [collected data used to calculate scores to determine risk], 0036 [scores calculated based on risk factors], 0039-0041 [computing risk scores from the collected data and indicating the value of the score…notifying user], 0138-0140).  
As per claim 7, Mukherjee discloses the safety management system of claim 2, and further discloses the plurality of sensors include a camera configured to capture and image of the surroundings of the user determining user risk (and user risk levels) by also taking criminal activity into account (see citations above for claim 1, also discloses comparing to threshold data/scores to send warnings/alerts/etc., to users regarding user being at risk; see citations above for claims 1-4; and also discloses using data from cameras and camera sensors at paras. 0060, 0081)), the server communication unit receives criminal data to determine whether the user is at risk (¶¶ 0014 [factors used to make risk level determination], 0017 [factor used when making determinations], 0017-0021 [data/information collect for risk determination and risk score calculation…weighted factors…scores…risk], 0040-0041 [scores are calculate and then compared to some value to determine whether to alert the user – device determines whether to take an appropriate action based on the score (e.g. display a color on a scale…provide warning)], 0115-0117 [score…threshold…(determine whether to) alert user]; see also 0018-0019 [calculate an overall risk…risk score], 0020-0021 [collected data used to calculate scores to determine risk], 0036 [scores calculated based on risk factors], 0039-0041 [computing risk scores from the collected data and indicating the value of the score…notifying user], 0138-0140; see also figs. 2-4 [shows the network and components and how data/information flows], 5-6 [data acquisition…incident extractor], and 8; ¶¶ 0017-0019 [data/information collect for risk determination and risk score calculation], 0021 [weighted factors…scores…risk], 0035, 0044, 0051 [storage], 0054-0055 [storage to store data/information], 0059 [User data engine 226 may collect, store, and/or report user data…stored user inputs], 0145-0146 [safety cloud…include a content database for reputation calculations 860, which may be hosted for example on storage 350, or on a dedicated database server, 0018-0019 [calculate an overall risk…risk score], 0020-0021 [collected data used to calculate scores to determine risk], 0036 [scores calculated based on risk factors], 0039-0041 [computing risk scores from the collected data and indicating the value of the score…notifying user]]).
However, Mukherjee does not explicitly state wherein the environment data includes captured data, the risk determination data includes criminal image data, and the controller includes an image determination unit configured to determine identity of image data, and determining that the captured data is equal to the criminal image data.
Analogous art Steinberg discloses wherein the environment data includes captured data, the risk determination data includes criminal image data, and the controller includes an image determination unit configured to determine identity of image data, and determining that the captured data is equal to the criminal image data (¶¶ 0023-0024 [capture image data (also video, text, etc.,) of surrounding environment], 0060 [offender database…facial recognition images match against (comparing face of captured person with faces in offender (criminal) database and seeing if there is a match (“equal”))]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Mukherjee wherein the environment data includes captured data, the risk determination data includes criminal image data, and the controller includes an image determination unit configured to determine identity of image data, and determining that the captured data is equal to the criminal image data as taught by analogous art Steinberg in order to determine analyze risk based also on environmental information/data in a safety management situation since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Steinberg (capturing environmental images/data using known type of devices and using this information for safety management and risk analysis) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 8, Mukherjee discloses the safety management system of claim 1, but does not explicitly state wherein the safety management server is implemented using an artificial neural-network algorithm.  
Analogous art Steinberg discloses wherein the safety management server is implemented using an artificial neural-network algorithm (¶¶ 0072-0074 [neural network], 0085 [sensor information provided to a neural network]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Mukherjee wherein the safety management server is implemented using an artificial neural-network algorithm as taught by analogous art Steinberg in order to analyze risk efficiently and accurately (efficient and accurate decision making by the system using collected data/information), based on past information and training, so as to optimize safety management since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Steinberg (applying neural network models in risk analysis (for accuracy and efficiency, and faster/timely results) is a well-known technique) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 9, Mukherjee discloses the safety management system of claim 1, but does not explicitly state wherein at least one of the server communication unit and the device communication unit is configured to perform data transmission or reception with an external device using a 5G communication system (the “5G” term used is just naming/labelling the type of communication and as used here is just labeling the type of wireless communication as descriptive material (the communication could be 4G, 3G, wireless, etc., and the claimed concept would not be effected – there is no functional/technical significance of 5G claimed) since there is no functional or technical significance of “5G” as per the claimed concept (the ) hence, the claimed name/label “5G” is not patentable subject matter).
Analogous art Steinberg discloses wherein at least one of the server communication unit and the device communication unit is configured to perform data transmission or reception with an external device using a 5G communication system (¶¶ 0019 [5G protocol], 0048 [5G technology]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Mukherjee wherein at least one of the server communication unit and the device communication unit is configured to perform data transmission or reception with an external device using a 5G communication system as taught by analogous art Steinberg in order to wirelessly communicate information/data quickly, accurately, and efficiently since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Steinberg (5G is a well-known protocol/technology used for data/information communication of devices with networks – is a well-known technology and communication technique in the wireless telecommunication) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 10 (currently cancelled by the Applicant but the limitations appear in other claims and are still rejected as presented here), Mukherjee discloses the safety management system of claim 1, wherein the controller is configured to determine that the user is at risk when the total risk score is equal to or greater than a preset threshold risk score (¶¶ 0018-0019 [calculate an overall risk…risk score], 0020-0021 [collected data used to calculate scores to determine risk], 0036 [scores calculated based on risk factors], 0039-0041 [computing risk scores from the collected data and indicating the value of the score…notifying user]; see also 0014 [factors used to make risk level determination], 0017 [factor used when making determinations], 0017-0021 [data/information collect for risk determination and risk score calculation…weighted factors…scores…risk], 0040-0041 [scores are calculate and then compared to some value to determine whether to alert the user – device determines whether to take an appropriate action based on the score (e.g. display a color on a scale…provide warning)], 0115-0117 [score…threshold…(determine whether to) alert user]; see also 0018-0019 [calculate an overall risk…risk score], 0020-0021 [collected data used to calculate scores to determine risk], 0036 [scores calculated based on risk factors], 0039-0041 [computing risk scores from the collected data and indicating the value of the score…notifying user]); and the server communication unit is configured to transmit a dangerous situation message to a risk recognition subject when the determinator/controller determines that the user is at risk (see citations above and also see ¶¶ 0017 [alerting…user…warn…crime is high], 0021-0026 [scores…overall grades…risk (dangerous encounters, violence – crime)…alerting…user…alarm…warning], 0036-0040, 0039-0041 [computing risk scores from the collected data and indicating the value of the score…notifying user (displaying color…warning (various types))]).  
As per claim 11, Mukherjee discloses the safety management system of claim 1. wherein the controller is configured to compare the total risk score with a preset risk level for each risk score to determine a risk level of the user's environment (¶¶ 0018-0019 [calculate an overall risk…risk score], 0020-0021 [collected data used to calculate scores to determine risk], 0036 [scores calculated based on risk factors], 0039-0041 [computing risk scores from the collected data and indicating the value of the score…notifying user]; see also 0014 [factors used to make risk level determination], 0017 [factor used when making determinations], 0017-0021 [data/information collect for risk determination and risk score calculation…weighted factors…scores…risk], 0040-0041 [scores are calculate and then compared to some value to determine whether to alert the user – device determines whether to take an appropriate action based on the score (e.g. display a color on a scale…provide warning)], 0115-0117 [score…threshold…(determine whether to) alert user]; see also 0018-0019 [calculate an overall risk…risk score], 0020-0021 [collected data used to calculate scores to determine risk], 0036 [scores calculated based on risk factors], 0039-0041 [computing risk scores from the collected data and indicating the value of the score…notifying user]), and the server communication unit is configured to transmit the determined risk level of the user's environment to the communication unit of the risk recognition subject (see citations above and also see ¶¶ 0017 [alerting…user…warn…crime is high], 0021-0026 [scores…overall grades…risk (dangerous encounters, violence – crime)…alerting…user…alarm…warning], 0036-0040, 0039-0041 [computing risk scores from the collected data and indicating the value of the score…notifying user (displaying color…warning (various types))]).


As per claims 13-16 and 18-20, claims 13-16 and 18-20 disclose substantially similar limitations as claims 2-5, 7, and 9-11 above; and therefore claims 13-16 and 18-20 are rejected under the same rationale and reasoning as presented above for claims 2-5, 7, and 9-11.


Claims 6 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mukherjee et al., (US 2016/0092469) in view of Steinberg (US 2019/0034157) further in view of Nair (US 2019/0347431).
As per claim 6, Mukherjee in view of Steinberg discloses the safety management system of claim 1 and further discloses environment data and body data and determining that the user is at risk (see citations above in claim 1 and in the other rejected claims), however, neither Mukherjee nor Steinberg explicitly state wherein, when the real-time data is not received from the wearable device, the controller determines that the user is at risk.  
Analogous art Nair (safety management and risk analysis – e.g. see para. 0021-0024) discloses wherein, when the real-time data is not received from the wearable device, the controller determines that the user is at risk (¶¶ 0016 [data…crime events], 0018 [actions taken with the device may indicate risk…compromising of device data/processes…powering off the device in a new location, removing a subscriber identity module (SIM) card, and/or placing the device in an environment or device that prevents communications (action though which data is not received from the device)], 0021-0023 [criminal…crime…risk…risk factors…risk calculation score], 0024 [pinging wearable devices], 0043-0049+ [showing art is analogous art – wearable device tracking body data of user…location and other environmental data is monitored…crime is tracked (and actions are taken based on risk and safety determinations)]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Mukherjee in view of Steinberg wherein, when the real-time data is not received from the wearable device, the controller determines that the user is at risk as taught by analogous art Nair in order to take into account actions on the device itself as risk factors that dictate that the user is at risk (device security and workings are possibly being compromised which indicates the user is at risk) since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Nair (device compromise as safety concerns (risk factors) – bad actors preventing data to be sent by devices compromising safety) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).

 As per claim 17, claim 17 discloses substantially similar limitations as claim 6 above; and therefore claim 17 is rejected under the same rationale and reasoning as presented above for claim 6.




Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. For example, some of the pertinent prior art is as follows:
Oliver et al., (US 2015/0156567):  Discusses detecting and reporting human activity. In some implementations, the system reports, records or rewards detected human activities including correct and incorrect human activities, behaviours or habits including additionally remotely communicating the report, record or reward.
Holman et al., (US 2015/0106947): Discusses acquiring image data that includes an image that contains a representation of a feature of an entity and that has been encrypted through use of a unique device code, wherein said image data further includes a privacy metadata regarding a presence of a privacy beacon associated with the entity, obtaining term data at least partly based on the acquired privacy metadata, wherein said term data corresponds to one or more terms of service that are associated with use of the image that contains the representation of the feature of the entity, and generating a valuation of the image, said valuation at least partly based on one or more of the privacy metadata and the representation of the feature of the entity in the image.
Williams (US 2018/0176727): Illustrates using location, context, and/or one or more communication networks for monitoring for, preempting, and/or mitigating pre-identified behavior. For example, exemplary embodiments disclosed herein may include involuntarily, automatically, and/or wirelessly monitoring/mitigating undesirable behavior (e.g., addiction related undesirable behavior, etc.) of a person (e.g., an addict, a parolee, a user of a system, etc.). In an exemplary embodiment, a system generally includes a plurality of devices and/or sensors configured to determine, through one or more communications networks, a location of a person and/or a context of the person at the location; predict and evaluate a risk of a pre-identified behavior by the person in relation to the location and/or the context; and facilitate one or more actions and/or activities to mitigate the risk of the pre-identified behavior, if any, and/or react to the pre-identified behavior, if any, by the person.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683